CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam U.S. Government Income Trust: We consent to the use of our report dated November 14, 2012, included herein, with respect to the financial statements of Putnam U.S. Government Income Trust , and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts January 24, 2013
